Citation Nr: 1217112	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to June 1990, January 1991 to June 1991, June 1996 to February 1997, March 2003 to June 2003, and November 2004 to December 2005.  The Veteran additionally had a subsequent period of active service that reportedly began in August 2009 and ended in August 2010.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board previously considered this appeal in July 2010, when it also remanded claims for service connection for a right shoulder disability, a bilateral hip disability, a right knee disability, a right heel disability, and a bilateral elbow disability.  The Board notes that all of these issues were granted in full via a December 2011 rating decision from VA's Appeals Management Center (AMC).  No notice of disagreement has been filed with regard to the rating or effective date of these issues, so they are no longer before the Board.  

In September 2009, a Travel Board hearing was held before the undersigned and a transcript of that hearing is of record.

The issues of entitlement to service connection for a chronic neck disorder, insomnia, a left knee disorder, left thumb arthritis, right knee surgery and an increased rating for the Veteran's service-connected back disability have been raised by the record through an August 2010 submission.  A December 2011 VA report of contact also mentions a claim for an increased rating for the Veteran's bilateral hip condition.  None of these claims appears to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action in the first instance.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In the Board's July 2010 remand decision, the Agency of Original Jurisdiction (AOJ) was instructed, among other things, to obtain confirmation of active duty for training (ACDUTRA) (reportedly in 2006 and 2007), as well as confirmation of other reported recent active duty service, and then secure any additional service treatment records for the confirmed periods of service.  No action was taken on remand, however, to obtain confirmation of the ACDUTRA and recent active duty service that reportedly began in August 2009 and ended in August 2010, or to obtain any additional service treatment records.  Because the service treatment records from any additional confirmed periods of service could be highly pertinent for purposes of establishing the presence of a left should disability, the AOJ's failure to follow the Board's remand directives is prejudicial error, and a remand is therefore required.  

In that required, it is noted that a Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As a result, this case must again be remanded so that the above actions can be accomplished as previously directed by the Board.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain confirmation concerning the Veteran's ACDUTRA in 2006 and 2007 (as indicated on the April 2007 notice of disagreement forms).  Additionally, obtain confirmation regarding all of the Veteran's several periods of active service, to include a recent period of active duty that reportedly began in August 2009 and ended in August 2010.  

2.  Following the completion of the above, take action to secure all active duty service and ACDUTRA treatment records from the Veteran's multiple periods of service, excluding those records already associated with the claims file.

In checking to make sure that all prior service treatment records have been obtained, please take note of the October 2004 response to a request for the Veteran's service treatment records located at the Records Management Center which stated that there were no records "at code 13 for this person," but then also noted that "if you make another PIES request, and address it yourself to code 11, it will go through DPRIS and any imaged records that are available will be furnished in response to your request."  All appropriate locations should be searched to ensure that all service treatment records have been obtained and associated with the record.  

3.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.


An appellant has the right to submit additional evidence and argument on a matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


					[CONTINUED ON FOLLOWING PAGE]

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





